CuRRiER, Judge,
delivered the opinion of the court.
This suit was founded upon a judgment of a justice of the peace. The judgment was rendered in DeKalb county, March 9, 1861. The present suit upon that judgment was commenced July 29,1871, in Cliifton county, where the defendant had resided for a number of years. It is not claimed that the judgment is barred by the statute of limitations, or that it is in any respect defective or informal. The only point urged against a recovery upon it in this action is that the plaintiff has mistaken his remedy; .that instead of suing upon it, he ought to have taken measures under the statute to revive it. There is no force in the objection. The judgment was dormant. The judgment debtor had left the county where it was rendered, and the judgment creditor was at liberty to revive his claim by a direct suit upon the judgment itself.
The judgment of the court below will be reversed and the cause remanded.
The other judges concur.